Exhibit 10.1

 

[g217761mmi001.jpg]

 

BOARD OF DIRECTORS COMPENSATION POLICY

(As Amended Effective November 25, 2014)

 

This amended Policy is generally effective November 25, 2014, provided, however,
that the increased equity retainer is not effective until the date of the 2015
annual shareholders meeting scheduled for May 14, 2015.

 

1.              ANNUAL BOARD RETAINER

 

Each non-employee director is paid an annual fee for service of $205,000, of
which $85,000 is paid in quarterly cash installments and $120,000 is paid in the
form of restricted stock units (“RSUs”) under the Company’s 2013 Omnibus
Incentive Plan. The number of RSUs is determined by dividing the dollar amount
of the fee to be granted as RSUs by the closing stock price of a share of
Company common stock on the grant date. The RSUs cliff vest on the earlier of
the first anniversary of the grant date or the next annual shareholders meeting
after the grant date, although directors who stop serving on the board during
the year due to death, permanent disability or retirement at age 75 receive a
pro-rata number of shares based on the number of days of service during the
year. RSUs are credited with dividends during the one-year vesting period. As
the RSUs vest, dividends credited to the RSUs similarly vest. If any RSUs are
forfeited, dividends related to the forfeited shares are also forfeited.

 

2.              ANNUAL COMMITTEE RETAINER

 

Each non-employee director appointed to serve as a member of a standing board
committee receives the following annual cash retainer: Nominating and Corporate
Governance Committee: $7,500; Compensation Committee: $10,000; Audit Committee:
$12,500. No fees are paid for service on the Executive Committee. The committee
retainer is in addition to the board retainer. Committee Chairs are not eligible
to receive the committee retainer, but instead receive the committee chair
retainer described in Section 3.

 

3.              ANNUAL COMMITTEE CHAIR RETAINER

 

Each non-employee director appointed to serve as chairperson of a standing board
committee receives the following annual cash retainer for service as chair of
each such committee: Nominating and Corporate Governance Committee Chair:
$15,000; Compensation Committee Chair: $20,000; Audit Committee Chair: $25,000.
No fees are paid for service on the Executive Committee. The committee chair
retainer is in addition to the board retainer.

 

4.              ANNUAL BOARD CHAIRPERSON RETAINER

 

Any non-employee director appointed to serve as chairperson of the board of
directors receives an annual cash retainer of $25,000 for service as board
chairperson. The board chairperson retainer is in addition to the board
retainer, and is also in additional to any committee retainer or committee chair
retainer the chairman may be entitled to receive under Sections 2 or 3.

 

1

--------------------------------------------------------------------------------


 

5.              PRO RATA RETAINERS FOR NEW DIRECTORS

 

Director compensation is paid for the twelve-month period commencing with each
annual shareholders meeting. Directors appointed to board service after the date
of the annual shareholders meeting receive a pro rata portion of cash and equity
retainers based on the remaining number of days during such compensation year.

 

6.              PAYMENT OF RETAINERS

 

Cash retainers are paid to directors in four equal installments payable within
30 days of each quarterly board meeting for service performed before termination
of board service. The grant date for the annual equity retainer is the date of
the annual shareholders meeting. Shares in payment of vested equity awards will
be delivered within 30 days of the vesting date. Payment of equity is in whole
shares and any fractional share is paid in cash. If the director elects to defer
all or any portion of the cash and equity retainers, payment is governed by the
terms of the applicable deferral arrangement, as discussed below.

 

7.              DEFERRAL OPTION FOR EQUITY RETAINER

 

Directors may choose to defer receipt of all or a portion of their vested RSUs
to separation from board service by timely completing a deferral election form
pursuant to the terms and conditions of the RSU award agreement under the
Company’s 2013 Omnibus Incentive Plan. Deferred RSUs are paid at the director’s
election in a lump sum or equal annual installments over a period not to exceed
three years. The lump sum or first installment payment will be made within 30
days of separation from board service in the form of shares of Company common
stock. During the deferral period, deferred RSUs are credited with dividends,
which are paid along with the deferred RSUs at the end of the deferral period in
the form of shares of Company common stock.

 

8.              OPTION TO CONVERT CASH RETAINERS TO COMPANY STOCK

 

Directors may choose to convert all or a portion of their cash retainers to
deferred stock units (“DSUs”) payable in shares of Company common stock on
separation from board service by timely completing an election form pursuant to
the terms and conditions of a DSU agreement under the Company’s 2013 Omnibus
Incentive Plan. The number of DSUs is determined by dividing the cash being
converted to DSUs by the closing stock price of a share of Company common stock
on the date the cash retainers are otherwise payable. DSUs are fully vested at
all times and are paid at the director’s election in a lump sum or equal annual
installments over a period not to exceed three years. The lump sum or first
installment payment will be made within 30 days of separation from board service
in the form of shares of Company common stock. During the deferral period,
deferred DSUs are credited with dividends, which are paid along with the
deferred DSUs at the end of the deferral period in the form of shares of Company
common stock.

 

9.              TRAVEL REIMBURSEMENT

 

Directors are reimbursed for reasonable travel expenses incurred in connection
with attending board and committee meetings, as well as travel on other board
business at the request of the Company or the board (such as branch visits or
other Company function). Reimbursement is subject to any maximum reimbursement
as may be established by the board from time to time.

 

2

--------------------------------------------------------------------------------


 

10.       STOCK OWNERSHIP GUIDELINES

 

Directors are obliged to own shares of Company common stock valued at three
times the annual cash board retainer, pursuant to the terms of the Stock
Ownership Guidelines adopted by the Compensation Committee (copy attached).

 

11.       MODIFICATION

 

The Board reserves the right to amend or terminate, in its discretion, any
component of director compensation as it deems appropriate, including the
underlying plans providing such compensation.

 

3

--------------------------------------------------------------------------------